1                                                               Honorable Robert S. Lasnik

2

3

4

5

6                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
7                                    AT SEATTLE

8    P.B. and N.W., minors,
                                                 No. 2:18-cv-01689-RSL
9                        Plaintiffs,
                                                 STIPULATED MOTION AND ORDER OF
10          v.                                   DISMISSAL WITH PREJUDICE OF ALL
                                                 CLAIMS AGAINST DEPUTY
11   COREY MARCOTTE, and KING                    MARCOTTE
     COUNTY
12                                               Note on Motion Calendar:
                         Defendants.             July 2, 2019
13

14                                     STIPULATED MOTION

15         Pursuant to FRCP 41(a)(1), the Plaintiffs voluntarily dismiss with prejudice all

16   claims against Deputy Corey Marcotte. This does not affect the claims against King

17   County. The parties request the Court enter the order proposed below.

18

19

20

21

22         //

23         //

     STIPULATED MOTION AND ORDER OF                     SEAMARK LAW GROUP PLLC
     DISMISSAL WITH PREJUDICE OF ALL CLAIMS              400 WINSLOW WAY E, STE 230
     AGAINST DEPUTY MARCOTTE - 1                         BAINBRIDGE ISLAND, WA 98110
                                                                (206) 502-2510
1    Dated: July 2, 2019

2    MacDONALD HOAGUE & BAYLESS                   SEAMARK LAW GROUP PLLC
     Attorneys for Plaintiffs                     Attorneys for Deputy Marcotte
3
     By: s/David Whedbee                          By: s/Geoff Grindeland
4        David Whedbee, WSBA No. 35977                Geoff Grindeland, WSBA No. 35798
         Joe Shaeffer, WSBA No. 33273                 Nikki Carsley, WSBA No. 46650
5        MacDonald Hoague & Bayless                   Seamark Law Group PLLC
         705 2nd Avenue, Suite 1500                   400 Winslow Way E, Ste 230
6        Seattle, WA 98104                            Bainbridge Island, WA 98110
         (206) 622-1604                               (206) 502-2510
7        davidw@mhb.com                               geoff@seamarklaw.com
         joe@mhb.com                                  nikki@seamarklaw.com
8

9    DANIEL T. SATTERBERG
     King County Prosecuting Attorney
10
     By: s/David J. Hackett
         David J. Hackett, WSBA No. 21236
11
         King County Prosecuting Attorney
         500 4th Avenue, Suite 900
12
         Seattle, WA 98104
         (206) 296-8820
13
         david.hackett@kingcounty.gov
14

15
                                            ORDER
16         Based on the foregoing, all claims against Deputy Corey Marcotte are dismissed

17   with prejudice, but without an award of fees or costs to any party. Deputy Marcotte is

18   no longer a party to this case.

           IT IS SO ORDERED.
19

20         Dated this 12th day of July, 2019.
21

22
                                                    A
                                                    Honorable Robert S. Lasnik
                                                    United States District Court Judge
23

     STIPULATED MOTION AND ORDER OF                      SEAMARK LAW GROUP PLLC
     DISMISSAL WITH PREJUDICE OF ALL CLAIMS               400 WINSLOW WAY E, STE 230
     AGAINST DEPUTY MARCOTTE - 2                          BAINBRIDGE ISLAND, WA 98110
                                                                 (206) 502-2510
